DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims: 
	1. (Currently Amended) A method for operating a device comprising a plurality of microfluidic sensors disposed in a microfluidic line, wherein the plurality of microfluidic sensors includes different first and second microfluidic sensors, the method comprising: 
	a) flowing a sample fluid into the microfluidic line; 
	b) testing the sample fluid using the different first and second microfluidic sensors [[o]] to determine different unknown properties of the sample fluid; 
	c) drawing a tracer fluid from an internal volume of a reservoir into the microfluidic line by opening a valve to provide fluid communication with a micro-piston, and wherein the micro-piston is moved to draw the tracer fluid from the reservoir into the micro-piston, and closing the valve to stop fluid communication between the micro-piston and reservoir and moving the micro-piston to expel the tracer fluid into the microfluidic line towards the microfluidic sensors, wherein the tracer fluid has different known or expected properties identifiable by the different first and second microfluidic sensors, and measuring the pressure near the exit of the micro-piston chamber and measuring pressure downstream of a membrane, wherein the membrane is upstream of the microfluidic sensors, and sending the measured pressures to a control system, wherein the control system is configured to stop movement of the piston if 
	d) using the different first and second microfluidic sensors to determine times when the tracer fluid is disposed at respective locations of the different first and second microfluidic sensors in the microfluidic line; and 
	e) determining a flow rate of the tracer fluid based on the times determined in d).

Allowable Subject Matter
Claims 1-3, 6-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art includes Vasques et al. (US7677307 herein after “Vasques”) in view of Linder et al. (US 20110253224 herein after “Linder”).
	Vasques teaches flowing a fluid sample through a flow line 180 past sensors 144.  A cleaning fluid of Vasques is moved past the sensors by means of a piston (Fig. 7) which opens a valve 196 to allow high pressure borehole fluid to push the first side of the piston and push the cleaning fluid on the second side of the piston.  Linder teaches the concept of tracing a fluid with known properties at locations corresponding to sensors and the measurable properties of the fluid being identified at the sensor location.  The prior art fails to teach, suggest, or making obvious the method and functionality of claim 1 whether considered alone or in combination.
	Vasques in view of Linder fails to teach, suggest, or make obvious the method of claim 1, corresponding to Fig. 3D, including drawing a tracer fluid from an internal volume of a reservoir into the microfluidic line by opening a valve to provide fluid communication with a micro-piston, and wherein the micro-piston is moved to draw the tracer fluid from the reservoir into the micro-piston, and closing the valve to stop fluid communication between the micro-piston and reservoir and moving the micro-piston to expel the tracer fluid into the microfluidic line towards the microfluidic sensors, wherein the tracer fluid has different known or expected properties identifiable by the different first and second microfluidic sensors, and measuring the pressure near the exit of the micro-piston chamber and measuring pressure downstream of a membrane, wherein the membrane is upstream of the microfluidic sensors, and sending 
	 
	Therefore, claims 1-3, 6-7, and 9-10 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	1/8/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861